Citation Nr: 0605936	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-29 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation, in excess of 10 percent, 
for tinnitus.

3.  Entitlement to an effective date prior to November 26, 
1989 for the award of a compensable evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In September 2005, the veteran failed to report for a hearing 
at the RO scheduled before a Veterans Law Judge.  Since he 
has not shown good cause for his failure to appear, his 
request for a hearing is considered withdrawn.

Regarding the issue of entitlement to an evaluation in excess 
of 10 percent for tinnitus, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations. VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought.  The claim on 
appeal in this case was filed in March 2003 and is, 
therefore, subject to the stay.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  Thus 
the Board will not address the issue at this time.


FINDINGS OF FACT

1. The veteran's bilateral hearing loss is productive of 
Level III hearing impairment in the right ear and Level III 
hearing impairment in the left ear.

2.  Service connection for bilateral hearing loss and 
tinnitus was granted in an October 1969 rating decision, and 
a noncompensable evaluation was assigned.

3.  A liberalizing regulation that pertained to rating 
tinnitus was promulgated in March 1976.

4.  On October 17, 1988, the veteran filed a claim for an 
increased evaluation for hearing loss and tinnitus; however, 
he did not respond to a November 1988 RO request for 
additional information.

5.  On November 26, 1990, the veteran again filed a claim for 
an increased evaluation for hearing loss and tinnitus.

 
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.85-4.87, Diagnostic 
Code 6100 (2005).

2.  There is no legal entitlement to an effective date 
earlier than November 26, 1989, for the assignment of a 10 
percent rating for tinnitus.  38 U.S.C.A. §§ 1155, 5110, 7722 
(West 2002); 38 C.F.R. §§ 3.114, 3.158, 3.400, 4.87, 
Diagnostic Code 6260 (1976).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  


In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.  

In support of his claim for increased evaluation for hearing 
loss, the veteran submitted private audiology reports dated 
in December 1998 and April 2003.  The results, however, are 
in chart form, and the Board is precluded from applying these 
results in order to determine the severity of the veteran's 
current hearing loss disability.  

In June 2003 the veteran underwent a VA audiological 
evaluation.  The pure tone thresholds for the right ear were 
as follows:  20 decibels at 1000 Hertz; 20 decibels at 2000 
Hertz; 20 decibels at 3000 Hertz; and 45 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear was 
26 decibels.  Speech recognition in the right ear was 76 
percent.  The left ear manifested the following pure tone 
thresholds:  20 decibels at 1000 Hertz; 10 decibels at 2000 
Hertz; 25 decibels at 3000 Hertz; and 50 decibels at 4000 
Hertz.  The average pure tone threshold for the left ear was 
26.  Speech recognition in the left ear was 80 percent.  The 
examiner noted that the veteran exhibits a high frequency 
sensorineural hearing loss from 4 to 8 Hertz bilaterally.

In February 2005 the veteran underwent another VA 
audiological evaluation.  The pure tone thresholds for the 
right ear were as follows:  20 decibels at 1000 Hertz; 20 
decibels at 2000 Hertz; 25 decibels at 3000 Hertz; and 40 
decibels at 4000 Hertz.  The average pure tone threshold for 
the right ear was 26 decibels.  Speech recognition in the 
right ear was 86 percent.  The left ear manifested the 
following pure tone thresholds:  15 decibels at 1000 Hertz; 
15 decibels at 2000 Hertz; 25 decibels at 3000 Hertz; and 50 
decibels at 4000 Hertz.  The average pure tone threshold for 
the left ear was 26.  Speech recognition in the left ear was 
92 percent.  The examiner noted normal hearing acuity through 
3000 Hertz and sloping to sensorineural hearing loss at 4000 
Hertz bilaterally, mild for the right ear and moderate for 
the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate.  Considering that, at its worst, 
the veteran's right ear manifested an average pure tone 
threshold of 26 decibels and 76 percent of speech 
discrimination, the right ear meets a Level III designation 
under Table VI.  As the veteran's left ear, at its worst, 
manifested an average pure tone threshold of 26 decibels, and 
80 percent of speech discrimination, the left ear meets a 
Level III designation under Table VI.  When both Level 
designations are combined, a noncompensable rating is the 
highest rating available.  38 C.F.R. § 4.85, Table VII.

The Board has also considered whether the provisions of 38 
C.F.R. § 4.86 pertaining to exceptional hearing impairment 
apply in the veteran's case.  However, the evidence does not 
reflect that the veteran's right ear or left ear manifests 
pure tone thresholds of 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 hertz).  
38 C.F.R. § 4.86(a).  Further, the evidence does not reflect 
that either ear manifests a pure tone threshold at 1000 hertz 
of 30 decibels or less, and 70 decibels or more at 2000 
hertz.  38 C.F.R. § 4.86(b).  As such, the veteran's hearing 
does not meet the pattern of exceptional hearing impairment.

The Board acknowledges the veteran's contentions in this 
case, including that at times the veteran's hearing loss is 
accompanied by sharp pains in his ears, that at times he goes 
from partial hearing to total deafness, that he cannot hear 
sounds from behind and has had "near misses" with emergency 
vehicles because he cannot hear them, and that he has to sit 
very close to the television and turn up the volume quite 
high in order to hear it.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  On the basis of the objective evidence, 
the veteran's hearing loss disability simply does not support 
the requirements for a compensable rating at any time during 
the course of the appeal.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  The preponderance of the 
evidence, however, is against the veteran's claim for a 
compensable rating and, as such, this case does not present 
such a state of balance between the positive evidence and the 
negative evidence to allow for a favorable determination.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



I.	Earlier Effective Date

The veteran's military records show that he served as a light 
weapons infantryman in Vietnam with the Army and participated 
in combat against enemy forces during service.  In May 1968, 
the veteran was diagnosed with sensory neural hearing loss 
with tinnitus and placed on permanent restricted duty.  He 
was honorably discharged from active duty in June 1969.  He 
filed his original claim for VA compensation for "ringing in 
both ears" on July 2, 1969.

VA audiological examination conducted in September 1969 
produced a diagnosis of tinnitus aurium, continuous, 
bilateral, symptomatic and defective hearing, high frequency 
loss, bilateral, shown best by Pure Tone Audiogram by a drop 
after C-3000 on both ears.  By a rating decision in October 
1969, the veteran was granted service connection and a 
noncompensable evaluation for defective hearing, high 
frequency with tinnitus, rated as a single disabling entity, 
effective from June 13, 1969, the date of the veteran's 
discharge from service.

In 1976, the regulations with regard to tinnitus were revised 
to provide for a 10 percent evaluation for persistent 
tinnitus which results from head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1976). 

In October 1988, the RO received the veteran's claims for 
service connection for hearing loss with tinnitus.  In 
response to the 1988 claim, the RO sent a letter to the 
veteran which notified him that service connection had 
already been established for defective hearing but that 
compensation was not payable at that time because his hearing 
condition was not disabling to a compensable degree and 
informed him that if he believed that his service-connected 
defective hearing has worsened, he should submit medical 
evidence to that effect.    

In November 1990, the RO received the veteran's claims for 
increased evaluation for hearing loss with tinnitus.  By 
rating decision in June 1991, the veteran's claim for an 
increased evaluation was denied.

In March 2003, the RO received the veteran's claims for an 
increased evaluation for hearing loss and a separate 
evaluation for tinnitus.  By rating decision in July 2003, 
the veteran's claim for an increased evaluation for hearing 
loss was denied, but a separate 10 percent evaluation was 
assigned for tinnitus.

Thereafter, the RO granted the veteran an effective date of 
November 26, 1989, for the 10 percent rating for tinnitus, 
based on a determination that there was clear and 
unmistakable error in the June 1991 rating decision in 
failing to grant a 10 percent evaluation for tinnitus.  An 
effective date one year prior to the date of the veteran's 
claim in November 1990 was assigned. 

The veteran requests that the 10 percent rating be assigned 
as of the date the regulation was changed in 1976, arguing 
that it was VA's responsibility to assign him such a rating 
since VA knew he had been granted service connection for 
tinnitus in 1969.

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation based on a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  When a claimant is granted 
benefits based on liberalizing legislation, the effective 
date of the award is based on the facts found, but not 
earlier than the effective date of the liberalizing law.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

The amendment providing that service-connected tinnitus would 
be rated as 10 percent disabling if persistent and resulting 
from head injury, concussion, or acoustic trauma constant and 
recurrent was a "liberalizing VA issue" for purposes of 38 
C.F.R. § 3.114(a).  The provisions of 38 C.F.R. § 3.114 apply 
both to original and reopened claims.  Specifically, the 
effective dates of awards under 38 C.F.R. § 3.114(a) are 
assigned as follows:

(1) If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law 
or VA issue, or at the request of a claimant 
received within one year from that date, benefits 
may be authorized from the effective date of the 
law or VA issue.

(2) If a claim is reviewed on the initiative of VA 
more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of entitlement.

(3) If a claim is reviewed at the request of the 
claimant more than one year after the effective 
date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the 
date of receipt of such request.

The RO assigned an effective date of November 26, 1989 as the 
veteran's claim for an increased rating for tinnitus was 
received on November 26, 1990.

As for the veteran's argument that he should be assigned a 
1976 effective date, that is simply not warranted.  Clearly 
VA did know in 1976 that the veteran was service-connected 
for tinnitus which resulted, at least in part, by acoustic 
trauma.  38 U.S.C. § 7722(c) requires that VA "distribute 
full information to eligible veterans and eligible dependents 
regarding all benefits and services to which they may be 
entitled under laws administered by the Department . . ." 
However, there are no statutory provisions allowing a grant 
of retroactive benefits based on a failure to provide 
information concerning benefit eligibility under 38 U.S.C. § 
7722; see also Andrews  v. Principi, 351 F.3d 1134 (Fed.Cir. 
2003).  VA's failure to give a claimant, or potential 
claimant, any form or information concerning the right to 
file a claim, or to furnish notice of the time limit for the 
filing of a claim, does not extend the time periods for doing 
so. 38 C.F.R. § 21.1032(a), (c) (1988). The remedy for breach 
of such an obligation cannot involve payment of benefits 
where statutory requirements for such benefits are not met. 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that 
inaccurate advice does not create any legal right to benefits 
where such benefits are otherwise precluded.); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits). Although it is 
unfortunate if the veteran did not learn of his potential 
entitlement to a compensable rating for tinnitus until many 
years after the regulation was amended, his claimed lack of 
awareness does not provide a legal basis for the award of 
retroactive payments for that benefit.

The next question, then, is whether an informal claim for an 
increased rating for tinnitus was received by VA prior to 
November 26, 1990, or whether a formal claim was filed that 
remained pending.  A "claim" is defined in the VA 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

A claim was received regarding the veteran's hearing loss and 
tinnitus in October 1988.  This claim, as noted above, sought 
service connection for hearing loss and tinnitus.  The 
veteran stated that he filed a claim in 1969 that was 
refused.  The Board notes that while the veteran filed a 
service connection claim for his already service-connected 
disabilities, the reality is that the veteran was not being 
compensated for either of these disabilities; and, therefore, 
the Board finds that the October 1988 claim can reasonably be 
construed as a claim for an increased rating.

However, that does not end the inquiry.  In November 1988, 
the RO requested information from the veteran showing the 
disability had worsened, and he did not respond.  38 C.F.R. § 
3.158(a) provides that where evidence requested in connection 
with an original claim or a claim for increase or to reopen 
is not furnished within one year after the date of request, 
that claim will be considered abandoned.  Further, after the 
expiration of one year, further action will not be taken 
unless a new claim is received and, should rights to benefits 
be subsequently established, compensation on such evidence 
shall commence not earlier than the date of the filing of the 
new claim.  

Thus, since the veteran did not respond to the request for 
additional evidence in support of his claim within a year, 
the claim was abandoned, and the effective date cannot be 
based on that earlier claim.  The United States Court of 
Appeals for Veterans Claims has held that once a claim is 
abandoned, no further action is required by VA until a new 
claim is received, and VA need not advise a claimant of his 
appellate rights.  Hurd v. West, 13 Vet. App. 449, 452 
(2000).

No other claim or document was received from the veteran 
concerning his tinnitus until the November 26, 1990, claim.  
There is no provision in the law for awarding an earlier 
effective date based simply on the presence of the 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(the mere presence of medical evidence of a condition does 
not establish an intent on the part of the veteran to seek 
service connection for the disability).  The provision of 38 
C.F.R. § 3.114(a)(3) applies in this case, due to the fact 
that the claim for increase received on that date was made by 
the veteran more than one year after the effective date 
(i.e., March 1976) of the change in the law regarding 
tinnitus.  Therefore, based on the evidence above and 
pursuant to 38 C.F.R. § 3.114(a)(3), due to the fact that the 
veteran's claim for increase was more than one year after the 
effective date of the change in the law regarding tinnitus, 
an effective date of November 26, 1989, is warranted.  The 
Board is constrained by the law and regulations governing the 
establishment of effective dates for the award of 
compensation, which, under the circumstances of this case, do 
not provide for an earlier effective date.  As the Court 
noted in Wamhoff,

[T]he appellant's virtual disappearance from the 
process essentially caused his claim to be 
disallowed. His failure to report for an examination, 
to provide the VA with a forwarding address, or even 
to follow up on his claim for some ten years were the 
main factors in his claim's [sic] being disallowed. . 
. . Moreover, the appellant has not provided any 
evidence that he has seen a doctor in the ten years 
that he was absent from the process. It would be pure 
speculation, at best, to 
assume that the appellant should have received 
benefits throughout that ten-year period.

Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).

Although the Board is sympathetic to the veteran's situation 
and recognizes that he likely did suffer from tinnitus prior 
to the November 1989 effective date, the Board concludes that 
an effective date earlier than November 26, 1989, is not 
warranted in this case under VA regulations governing 
effective dates for awards.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this case, the Board notes that the issue of entitlement 
to an effective date earlier than November 26, 1989 arises 
from a notice of disagreement as to the effective date 
assigned to the award of a 10 percent evaluation for the 
veteran's tinnitus, and as such, represent a "downstream" 
issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The 
opinion states that if, in response to notice of its decision 
on a claim for which VA has already given the 38 U.S.C. § 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly-raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the claim for 
increased evaluation in April 2003, and as such, the 
effective date assignment issue on appeal falls within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).

As noted above, the notice requirements were met in this case 
by a letter sent to the claimant in April 2003.  That letter 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The April 2003 letter informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to VA.  In addition, the September 2003 Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  When considering the notification 
letters, the rating decision on appeal, and the statement of 
the case (SOC), as a whole, the Board finds that he was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 
  
In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).  The RO provided the 
veteran appropriate VA examinations in 2003 and 2005.  There 
is no objective evidence showing his hearing loss disability 
has worsened since the last examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an effective date earlier than November 26, 
1989, for the award of a 10 percent evaluation for tinnitus 
is denied.



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


